DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on March 26, 2021. Claims 1-23 were presented, and are pending examination.
Drawings
The drawing filed on March 26, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “providing a synchronization signal confirming that the evaluated device is in a state amenable to being tested”. The limitation is unclear. Firstly, it is not clear to whom the synchronization signal is provided. Secondly, it is not clear how such synchronization signal confirms that the evaluated device is in a state amenable to being tested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et al. (an NPL publication with title “Managing Latency in Complex Augmented Reality System”, Publisher: ACM, Year: 1997), hereinafter, Jacob.
Regarding claim 1:
Jacob teaches:
A latency measurement system configured to measure the latency of an evaluated device having a reception component, a processing component, and an output component, the latency measurement system comprising (Fig. 5, at page 52, shows a latency measurement setup for a video processing system (evaluated device) with a camera (reception component), a VGA output (output component). Camera inherently includes circuitry (processing component) for processing the captured video): 
an emitter configured to emit a probe signal received by the reception component of the evaluated device for processing by the processing component of the evaluated device to generate an output signal at the output component of the evaluated device (Fig. 5 shows a LED (emitter) that blinks (probe signal) and the blink is captured by the camera and the camera generates output (output signal) displayed in the VGA. Section 4.2 End-to-end latencies, at page 52, states “We measured the latency of the camera to the real world. To do this, we used an LED blinking at a rate of 5Hz, set with a pulse generator. We used the LED as one trigger for an oscilloscope. We pointed our video-see-through camera at the LED”);
a detector configured to receive the output signal from the output component of the evaluated device (Fig. 5 shows a photosensor (detector) to receive the output signal from the VGA. Section 4.2 End-to-end latencies, at page 52, states “We taped a photo-electric sensor to the monitor where the image of the LED appeared, and connected it to the oscilloscope as a second trigger.”); and 
a processor configured to determine a time delay between the emission of the probe signal by the emitter and receipt of the output signal by the detector (Fig. 5 shows an oscilloscope (processor) that determines the latency (time delay) by calculating the time difference between initiation of the LED blink and the photosensor saw it via the VGA output. Section 4.2 End-to-end latencies, at page 52, states “This allowed us to see the two signals on the oscilloscope screen simultaneously: one with negligible latency that came directly from the pulse generator and one that came from the photoelectric sensor. We measured the latency between the real world event (LED blinks) and the time the photosensor “saw" that event by measuring the distance of the two signals on the oscilloscope.”).
	As to claim 2, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches where the processor is configured to determine the time delay by: recording a transmit time when the probe signal is emitted by the emitter for reception by the processing component of the evaluated device; recording a receive time when the detector receives the output signal from the output component of the evaluated device; and calculate a difference between the transmit time when the emitter emits the probe signal to the evaluated device and the receive time when the detector receives the output signal from the evaluated device (Section 4.2 End-to-end latencies, at page 52, discusses oscilloscope calculate time difference of two events as stated “This allowed us to see the two signals on the oscilloscope screen simultaneously: one with negligible latency that came directly from the pulse generator and one that came from the photoelectric sensor. We measured the latency between the real world event (LED blinks) and the time the photosensor “saw" that event by measuring the distance of the two signals on the oscilloscope.”).
As to claim 3, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches where the processor is configured to determine the time delay by: initiating a timer when the probe signal is emitted by the emitter; reading the timer when the output signal is received from the output component of the evaluated device; and determining a timer value from the reading of the timer (see at least Section 4.2 End-to-end latencies, at page 52, discussing Oscilloscopes capturing timing of events of the LED and photosensor. Oscilloscope generally displays amplitude of the signals in Y-axis while X-axis shows the time progression that can be termed as a timer for the LED and a timer Photosensor).
	As to claim 4, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein: the detector includes a light sensor; and the processor is further configured to sense a change in brightness at the light sensor indicating a first signal processed by the evaluated device (see at least Section 4.2 End-to-end latencies mentioning photosensor. The LED blink outputted by the VGA causes change in brightness at the photosensor that trigger the photosensor and such trigger is captured by the oscilloscope). 
	As to claim 5, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein: the emitter is configured to emit a signal having characteristics corresponding to any of the frequencies across the electromagnetic spectrum (see at least Section 4.2 End-to-end latencies mentioning LED blink. LED blink is a light signal with frequencies in the electromagnetic spectrum).
	As to claim 6, the rejections of claims 1 and 5 are incorporate. Jacob teaches all the limitations of claims 1 and 5 as shown above.
	Jacob further teaches wherein the emitter is configured to emit an audio signal, an x-ray signal, an ultraviolet light signal, a visible light signal, an infrared signal, a microwave signal, a radio wave signal, pressurized air, heat, or an aerosol (see at least Section 4.2 End-to-end latencies mentioning LED blink. Since the LED blink is captured by the camera and outputted in VGA, therefore, such LED blink is visible light signal).
	As to claim 7, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein the detector is configured to receive an audio signal, an x-ray signal, an ultraviolet light signal, a visible light signal, an infrared signal, a microwave signal, a radio wave signal, an air pressure, a change in temperature, or an aerosol (see at least Section 4.2 End-to-end latencies discussing the photosensor receives the LED blink via the VGA. Since the LED blink is captured by the camera and outputted in VGA, therefore, such LED blink is visible light signal).
	As to claim 8, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein the reception component is configured to receive an audio signal, an x-ray signal, an ultraviolet light signal, a visible light signal, an infrared signal, a microwave signal or radio wave signal, an air pressure, a change in temperature, or an aerosol (see at least Section 4.2 End-to-end latencies discussing the camera receives the LED blink. Since the LED blink is captured by the camera and outputted in VGA, therefore, such LED blink is visible light signal).
	As to claim 9, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein the output component includes at least one of a video display device, or an audio output device (see at least Fig. 5 showing the VGA).
	As to claim 10, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein the processor, emitter and detector are disposed within a housing (see at least Section 4.2 End-to-end latencies. Since the Oscilloscope captures triggers from the LED and the photosensor, they can be in a housing).
	As to claim 11, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
	Jacob further teaches wherein the emitter and detector are disposed within separate housings (Fig. 5 shows the LED and the photosensor in separate housing).
	As to claim 12, the rejections of claims 1 and 11 are incorporate. Jacob teaches all the limitation of claims 1 and 5 as shown above.
	Jacob further teaches further comprising a timer for each of the emitter and the detector, wherein the timer for the emitter and the detector are accurately synchronized (see at least Section 4.2 End-to-end latencies, at page 52, discussing Oscilloscopes capturing timing of events of the LED and photosensor. Oscilloscope generally displays amplitude of the signals in Y-axis while X-axis shows the time progression that can be termed as a timer for the LED and a timer for Photosensor).
	Regarding claim 13:
	Claim 13 is directed towards a method performed by the latency measurement system of claim 1. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a method performed by the latency measurement system of claim 2. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a method performed by the latency measurement system of claim 3. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a method performed by the latency measurement system of claim 4. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a method performed by the latency measurement system of claim 5. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a method performed by the latency measurement system of claim 6. Accordingly, it is rejected under similar rationale.
Claim 19 is directed towards a method performed by the latency measurement system of claim 7. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards a method performed by the latency measurement system of claim 12. Accordingly, it is rejected under similar rationale.
As to claim 21, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 3 as shown above.
Jacob further teaches wherein the probe signal has a strength, a wavelength, an amplitude, a duration, and a frequency, and wherein strength, wavelength, amplitude, duration, or frequency of the probe signal is configured to be detectable by the reception component of the evaluated device (Section 4.2 End-to-end latencies, at page 52, discussing the LED blink. LED blink inherently possess a strength, a wavelength, an amplitude, a duration, and a frequency. Photosensor has inherent capability to detect those attributes).
As to claim 22, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
Jacob further teaches wherein the reception component has a sensitivity that is sufficient to detect the probe signal after traveling through the processing component of the evaluated device (Section 4.2 End-to-end latencies, at page 52, discussing the photosensor that detects the LED blink via the VGA output.  As seen in figure 5, at page 4, such detection triggers the oscilloscope to capture the event that confirms the photosensor has enough sensitivity to detect the LED blink).
As to claim 23, the rejection of claim 1 is incorporate. Jacob teaches all the limitations of claim 1 as shown above.
Jacob further teaches further comprising providing a synchronization signal confirming that the evaluated device is in a state amenable to being tested (Section 4.2 End-to-end latencies, at page 52, discussing Oscilloscope. The Oscilloscope can accept external synchronization signal).

Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 17, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444